Case 1:18-cv-03208-KLM Document 53 Filed 07/23/19 USDC Colorado Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-03208-KLM

UNITED STATES OF AMERICA,

            Plaintiff,

v.

1.    $68,145.34 HELD IN BELLCO CREDIT UNION BANK ACCOUNT #599362910;
2.    $1,285,623.35 HELD IN BELLCO CREDIT UNION BANK ACCOUNT
      #599517901;
3.    $10,008.31 HELD IN BELLCO CREDIT UNION BANK ACCOUNT #599965977;
4.    $10,008.30 HELD IN BELLCO CREDIT UNION BANK ACCOUNT #599965928;
5.    $210,064.42 HELD IN JP MORGAN CHASE BANK ACCOUNT #635479809;
6.    $45,144.07 HELD IN JACKSON NATIONAL LIFE INSURANCE ACCOUNT
      #1020952900;
7.    $45,279.02 HELD IN JACKSON NATIONAL LIFE INSURANCE ACCOUNT
      #1020964665;
8.    $42,351.34 HELD IN AMERICAN FUNDS BANK ACCOUNT #4000751438;
9.    $55,889.35 HELD IN LEGG MASON BANK ACCOUNT #5000135287;
10.   $55,715.15 HELD IN LEGG MASON BANK ACCOUNT #5000135286;
11.   $45,387.81 HELD IN ALLIANZ BANK ACCOUNT #AV001069790;
12.   $45,602.18 HELD IN ALLIANZ BANK ACCOUNT #AV001072172;
13.   $2,110.72 HELD IN ACADEMY BANK ACCOUNT #9200701088;
14.   $2,467.83 HELD IN ACADEMY BANK ACCOUNT #9300587245;
15.   2011 TOYOTA SIENNA XLE, VIN 5TDYK3DC2BS037859;
16.   $263,262.00 SEIZED FROM JP MORGAN CHASE BANK ACCOUNT
      #936007280 on June 25, 2018;
17.   $88,737.41 HELD IN JACKSON NATIONAL LIFE IRA ACCOUNT #1020955836;
18.   ALL FUNDS HELD IN JP MORGAN CHASE ACCOUNT #936007280;
19.   ALL FUNDS HELD IN JP MORGAN CHASE ACCOUNT #3636820079;
20.   ALL FUNDS HELD IN JP MORGAN CHASE ACCOUNT #591953596;
21.   ALL FUNDS HELD IN JP MORGAN CHASE ACCOUNT #634799504;
22.   REAL PROPERTY LOCATED AT 5877 S. DUQUESNE COURT, AURORA,
      COLORADO;
23.   ALL FUNDS HELD IN BETTERMENT WEALTH BUILDER ACCOUNT
      #268011226640922;
24.   $25,714.83 HELD IN BELLCO CREDIT UNION BANK ACCOUNT #598869741;

                                      1
Case 1:18-cv-03208-KLM Document 53 Filed 07/23/19 USDC Colorado Page 2 of 9




25.   $347.59 HELD IN BELLCO CREDIT UNION BANK ACCOUNT #587239989;
26.   $1,513,635.01 HELD IN BELLCO CREDIT UNION BANK ACCOUNT
      #59985444;
27.   $25,934.80 HELD IN BELLCO CREDIT UNION BANK ACCOUNT #588743187;
28.   2018 HONDA CR-V, VIN 7FARW2H91JE026845;
29.   $573,887.35 HELD IN JP MORGAN CHASE BANK ACCOUNT #281852795;
30.   $331,298.08 HELD IN JP MORGAN CHASE BANK ACCOUNT #3663323286;
31.   2015 CADILLAC XTS, VIN 2G61L5S37F9244682;
32.   2003 CHEVROLET CORVETTE, VIN 1G1YY32G435115773;
33.   $206,575.57 HELD IN BANK OF AMERICA ACCOUNT #334055019012;
34.   $1,491,204.76 HELD IN BANK OF AMERICA ACCOUNT #224056082506;
35.   $69,539.19 HELD IN BANK OF AMERICA ACCOUNT #334055767354;
36.   ALL FUNDS HELD IN BANK OF AMERICA ACCOUNT #334056613532;
37.   ALL FUNDS HELD IN BANK OF AMERICA ACCOUNT #334047935713;
38.   ALL FUNDS HELD IN BANK OF AMERICA ACCOUNT #334047935705;
39.   $49,606.76 HELD IN BETTERMENT BANK ACCOUNT #268011234824534;
40.   445 KENDRICK TERRACE SW, ATLANTA, GEORGIA;
41.   $919.18 HELD IN BANK OF AMERICA ACCOUNT #898086427686;
42.   7207 DEMETER DRIVE, ATLANTA, GEORGIA;
43.   2016 NISSAN ROGUE, VIN 5N1AT2MV9GC737702;
44.   2017 BMW 330i, VIN WBA8B9G36HNU56551;
45.   2014 FORD F150, VIN 1FTFW1CF7EKD13069;
46.   $7,770.76 HELD IN REGIONS BANK ACCOUNT #0246222464;
47.   $116,259.31 HELD IN BANK OF AMERICA ACCOUNT #334056385560;
48.   $99,853.91 HELD IN BANK OF AMERICA ACCOUNT #334056385727;
49.   $33,446.88 HELD IN BANK OF AMERICA ACCOUNT #334056385644;
50.   $695,774.00 HELD IN REGIONS BANK ACCOUNT #250240609;
51.   4236 PEPPERDINE DRIVE, DECATUR, GEORGIA
52.   2007 TRANSCRAFT CORP FLATBED TRAILER 53X102, VIN
      1TTE4820871082302;
53.   $259.51 HELD IN PUBLIC SERVICE CREDIT UNION BANK ACCOUNT
      #9100701809;
54.   $2,293.61 HELD IN PUBLIC SERVICE CREDIT UNION BANK ACCOUNT
      #9000701809;
55.   $123,563.08 HELD IN GUARANTY BANK ACCOUNT #4000825684;
56.   $189,862.19 HELD IN GUARANTY BANK ACCOUNT #4000824577;
57.   $99,931.11 HELD IN GUARANTY BANK ACCOUNT #4000825668;
58.   $6,392.44 HELD IN BETTERMENT BANK ACCOUNT #268011234296345; AND
59.   $4,627.11 HELD IN USAA BANK ACCOUNT #202360792;

           Defendants.

                                    2
Case 1:18-cv-03208-KLM Document 53 Filed 07/23/19 USDC Colorado Page 3 of 9




_____________________________________________________________________

          UNITED STATES’ JOINT STATUS REPORT – JULY 23, 2019
_____________________________________________________________________

       COMES NOW the United States of America (the “United States”), by United

States Attorney Jason R. Dunn and Assistant United States Attorney Tonya S.

Andrews, and Claimants Roland Vaughn and Legacy Home Health Care, by and

through counsel John Henry Schlie, Claimants Andrew Ssekajja and Genesis Home

Health Agency, LLC, by and through counsel Temitayo “Tayo” O. Okunade, Claimant

Catherine Beach, pro se, Claimants Regional Home Healthcare Systems, LLC,

Regional Home Healthcare Systems, East LLC, Regional Home Healthcare Systems,

North LLC, Intercoastal Land Acquisition and Development, LLC, Khadijah McCrea,

Khandice Nichole Smith, Marcelline McCrea Stripling, Rams and Associates, LLC, and

Ronnie Stripling, by and through counsel Richard A. Rice, Jr. and pursuant to

Magistrate Judge Kristen L. Mix’s Order dated July 9, 2019, hereby files a status report,

stating the following:

       1.     On December 14, 2018, the United States filed a Verified Forfeiture

Complaint In Rem against the defendant property. (Doc. 1).

       2.     On February 19, 2019, the United States sent Notice of the Complaint for

Forfeiture, which provided until March 31, 2019 for claimants to file a claim. (Doc. 10).

       3.     In addition, the government has personally served the owners of real

property in the case.

       Claimants Legacy Home Health Care and Roland Vaughn



                                            3
Case 1:18-cv-03208-KLM Document 53 Filed 07/23/19 USDC Colorado Page 4 of 9




       4.      On March 26, 2019, claimants Legacy Home Health Care and Roland

Vaughn filed a claim. (Doc. 21).

       5.      On April 30, 2019, claimants Legacy Home Health Care and Roland

Vaughn filed an Answer to Verified Complaint for Forfeiture In Rem. (Doc. 45).

       6.      On July 15, 2019, counsel for Mr. Vaughn stated that he filed a notice of

disposition in the criminal case and the plea agreement requires Mr. Vaughn to dismiss

his forfeiture claim. The change of plea hearing for Mr. Vaughn is currently set for

August 1, 2019. In light of the related criminal disposition, claimants Legacy Home

Health Care and Roland Vaughn do not intend to move for a stay nor does he intend to

proceed with discovery.

       Claimants Andrew Ssekajja and Genesis Home Health Agency, LLC

       7.      On March 27, 2019, claimant Andrew Ssekajja filed a claim. (Doc. 22).

       8.      On March 27, 2019, claimant Genesis Home Health Agency, LLC filed a

claim. (Doc. 23).

       9.      On May 7, 2019, claimants Genesis Home Health Agency, LLC and

Andrew Ssekajja filed an Answer to the Verified Complaint for Forfeiture In Rem. (Doc.

46).

       10.     On July 16, 2019, a response email received from Temitayo “Tayo” O.

Okunade, counsel for claimants Genesis Home Health Agency, LLC and Andrew

Ssekajja, conveyed that his clients are reluctant to stay the civil matter, but would be

inclined to join other counsel in staying the civil matter pending resolution of the criminal

proceedings.


                                              4
Case 1:18-cv-03208-KLM Document 53 Filed 07/23/19 USDC Colorado Page 5 of 9




       11.    Mr. Okunade was also unaware until last week that his client was the

target in a related criminal matter and is currently consulting with the criminal Assistant

United States Attorney and his client on the matter.

       Claimant Catherine Beach

       12.    On March 29, 2019, pro se claimant Catherine Beach filed a claim. (Doc.

27).

       13.    On July 16, 2019, the Government sent a letter regarding her position, via

certified and First Class Mail, to pro se claimant Catherine Beach, at 107 S. Blueridge

Ct., Fort Collins, CO 80524. The letter sent by First Class Mail has not been returned

as undeliverable. At this time, the United States has not received a response from the

Claimant.

       Claimants associated with Regional Home Health Care Systems, LLC, et al;

       Intercoastal Land Acquisition and Development, LLC; Khadijah McCrea;

       Khandice Nichole Smith; Marcelline McCrea Stripling and Ronnie Stripling

       14.    On April 2, 2019, claimant Regional Home Health Care Systems, LLC filed

a claim. (Doc. 28).

       15.    On April 2, 2019, claimant Regional Home Health Care Systems, East,

LLC filed a claim. (Doc. 29).

       16.    On April 2, 2019, claimant Regional Home Health Care Systems, North,

LLC filed a claim. (Doc. 30).

       17.    On April 2, 2019, claimant Intercoastal Land Acquisition and Development,

LLC filed a claim. (Doc. 31).


                                             5
Case 1:18-cv-03208-KLM Document 53 Filed 07/23/19 USDC Colorado Page 6 of 9




       18.    On April 2, 2019, claimant Khadijah McCrea filed a claim. (Doc. 32).

       19.    On April 2, 2019, claimant Khandice Nichole Smith filed a claim. (Doc.

33).

       20.    On April 2, 2019, claimant Marcelline McCrea Stripling filed a claim. (Doc.

34).

       21.    On April 2, 2019, claimant Rams and Associates, LLC filed a claim. (Doc.

35).

       22.    On April 2, 2019, claimant Ronnie Stripling filed a claim. (Doc. 36).

       23.    On April 19, 2019, claimants Regional Home Health Care Systems, LLC;

Regional Home Health Care Systems, LLC East; Regional Home Health Care Systems,

LLC North; Intercoastal Land Acquisition and Development, LLC; Rams and Associates

LLC; Khadijah McCrea; Khandice Nichole Smith; Marcelline McCrea Stripling; and

Ronnie Stripling filed an Answer to the Complaint for Forfeiture In Rem. (Doc. 39).

       24.    Claimants’ counsel is opposed to any significant stay of the forfeiture case

or delay in discovery. However, counsel does not object to scheduling a status

conference in 60 days to clarify which parties will be involved in the forfeiture case and

how the pending criminal prosecutions may affect the forfeiture case.

       25.    Claimants’ counsel was unaware until last week that one or more of the

individual Claimants may be the target in a related criminal matter and is currently

consulting with the criminal Assistant United States Attorney and his clients on the

matter.

       Certain Defendant Asset Remaining Unclaimed


                                             6
Case 1:18-cv-03208-KLM Document 53 Filed 07/23/19 USDC Colorado Page 7 of 9




       26.     The United States anticipates filing a Motion for Entry of Default as to

certain Defendant asset $4,627.11 Held in USAA Bank Account #202360792. At this

time, no claims or answers have been received regarding this defendant asset.

       United States’ Position on Status Conference and Proceeding with Civil

       Discovery

       27.     The United States believes that a status conference in approximately 60

days would be beneficial to the parties. At that point, most claimants, who have not

sought a stay, will likely have a better understanding of the status of the related criminal

proceedings.

       28.     In addition, at that time, the United States will also have a better

understanding of the status of the related criminal case as it relates to Mr. Prince and

whether or not he will be seeking a trial or a plea, which would affect the United States’

position on seeking a stay based on the related criminal case pursuant to Supplemental

Rule G(1) of Admiralty, Maritime, and Asset Forfeiture Actions.

       29.     The United States also believes that proceeding with discovery of all

claims simultaneously would promote judicial efficiency as opposed to a piecemeal

approach to scheduling and discovery to the extent it does not unduly burden claimants’

who have not sought a stay.

       DATED this 23rd day of July, 2019.


                                                   Respectfully submitted,

                                                   JASON R. DUNN
                                                   United States Attorney


                                              7
Case 1:18-cv-03208-KLM Document 53 Filed 07/23/19 USDC Colorado Page 8 of 9




                                        By: s/Tonya S. Andrews
                                        Tonya S. Andrews
                                        Assistant U.S. Attorney
                                        U.S. Attorney’s Office
                                        1801 California Street, Ste. 1600
                                        Denver, Colorado 80202
                                        Telephone: (303) 454-0100
                                        E-mail: tonya.andrews@usdoj.gov
                                        Attorney for the United States



                                        By: s/Temitayo “Tayo” O. Okunade
                                        Temitayo "Tayo" O. Okunade
                                        Okunade, LLP
                                        10200 E. Girard Avenue
                                        Suite C246
                                        Denver, Colorado 80231
                                        Telephone: (303) 440-7855
                                        Facsimile: (303) 416-8800
                                        E-mail: tayo@okunadellp.com
                                        Counsel for Andrew Ssekajja and
                                        Genesis Home Health Agency, LLC


                                        By: s/John Henry Schlie
                                        John Henry Schlie
                                        John Henry Schlie, P.C.
                                        5105 DTC Parkway, Suite 475
                                        Greenwood Village, Colorado 80111
                                        Telephone: (303) 830-0500
                                        FAX: (303) 860-7855
                                        E-mail: johnhenry@schlielawfirm.com
                                        Counsel for Rolland Vaughn and
                                        Legacy Home Health Care

                                        By: s/Richard A. Rice, Jr.
                                        Richard A. Rice, Jr.
                                        The Rice Law Firm, LLC
                                        10 Piedmont Center, Suite 110
                                        3495 Piedmont Rd NE
                                        Atlanta, GA 30305
                                        tel 404-835-0783
                                        fax 404-481-3057

                                    8
Case 1:18-cv-03208-KLM Document 53 Filed 07/23/19 USDC Colorado Page 9 of 9




                                        E-mail: richard.rice@trlfirm.com
                                        Counsel for Regional Home Healthcare
                                        Systems, LLC
                                        Regional Home Healthcare Systems,
                                        East LLC
                                        Regional Home Healthcare Systems,
                                        North LLC
                                        Intercoastal Land Acquisition and
                                        Development, LLC
                                        Khadijah McCrea
                                        Khandice Nichole Smith
                                        Marcelline McCrea Stripling
                                        Rams and Associates, LLC and
                                        Ronnie Stripling




                                    9
